          Case 2:18-cv-01541-KJD-NJK Document 6-3 Filed 10/02/18 Page 1 of 3



 1 KEVIN M. SUTEHALL (9437)
   MARK J. CONNOT (10010)
 2 FOX ROTHSCHILD LLP
   One Summerlin
 3 1980 Festival Plaza Drive, Suite 700
   Las Vegas, NV 89135
 4 Tel.: (702) 262-6899
   Fax: (702) 597-5503
 5 ksutehall@foxrothschild.com
   mconnot@foxrothschild.com
 6 Attorneys for Plaintiff Strike 3 Holdings, LLC

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11 STRIKE 3 HOLDINGS, LLC,                              Case Number: 2:18-cv-01541-KJD-NJK
12                        Plaintiff,                    DECLARATION OF JOHN S. PASQUALE
                                                          IN SUPPORT OF PLAINTIFF’S EX
13 vs.                                                    PARTE MOTION FOR LEAVE TO
                                                         SERVE A THIRD PARTY SUBPOENA
14 JOHN DOE subscriber assigned IP address              PRIOR TO A RULE 26(f) CONFERENCE
   70.189.203.216,
15
                     Defendant.
16

17

18

19

20
                                  [Remainder of page intentionally left blank]
21

22

23

24

25

26

27

28
                                                    i
           Case 2:18-cv-01541-KJD-NJK Document 6-3 Filed 10/02/18 Page 2 of 3



 1   DECLARATION OF JOHN S. PASQUALE IN SUPPORT OF PLAINTIFF’S MOTION
      FOR LEAVE TO SERVE A THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f)
 2                             CONFERENCE
 3          I, John S. Pasquale, do hereby state and declare as follows:

 4          1.      My name is John S. Pasquale. I am over the age of 18 and I am otherwise

 5 competent to make this declaration.

 6          2.      This declaration is based on my personal knowledge and, if called upon to do so,

 7 I will testify that the facts stated herein are true and accurate.

 8          3.      I am a Senior Project Manager with 7 River Systems, LLC a Maryland based

 9 cyber security firm specializing in network security, data breaches, and the protection of secured
10 information transmitted across networks.

11          4.      For over 30 years, I have worked in the IT industry, specializing in system and

12 network administration and project management.

13          5.      I have consulted and advised major financial institutions and Fortune 500

14 companies on the management, security and implementation of major data centers, delivering

15 complex and large scale network projects.

16          6.      I was retained by Strike 3 Holdings, LLC (“Strike 3”) to individually analyze and

17 retain forensic evidence captured by IPP International U.G. (“IPP”).

18          7.      I received a PCAP from IPP containing information relating to the transaction

19 occurring on 07/11/2018 00:42:49 UTC involving IP address 70.189.203.216.
20          8.      I used a program called Wireshark to view the contents of the PCAP.

21          9.      I was able to confirm that IPP recorded the transaction with 70.189.203.216 at

22 07/11/2018 00:42:49 UTC.

23          10.     Based on my experience in similar cases, Defendant’s ISP Cox Communications

24 is the only entity that can correlate the IP address to its subscriber and identify Defendant as the

25 person assigned the IP address 70.189.203.216 during the time of the alleged infringement.

26
27
                                                       1
28
       Declaration of John S. Pasquale in Support of Plaintiff’s Motion for Leave to Serve a Third Party
                                  Subpoena Prior to a Rule 26(f) Conference
                                                EXHIBIT C
     NVD-1023-LASV
           Case 2:18-cv-01541-KJD-NJK Document 6-3 Filed 10/02/18 Page 3 of 3



 1 Indeed, a subpoena to an ISP is consistently used by civil plaintiffs and law enforcement to

 2 identify a subscriber of an IP address.

 3                                            DECLARATION
 4          PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
 5 laws of the United States of America that the foregoing is true and correct.

 6          Executed on this 6th day of September, 2018.
 7                                          JOHN S. PASQUALE
 8

 9
10                                          By:
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                                       2
28
       Declaration of John S. Pasquale in Support of Plaintiff’s Motion for Leave to Serve a Third Party
                                  Subpoena Prior to a Rule 26(f) Conference
                                                EXHIBIT C
     NVD-1023-LASV
